El Juez Peestdente Se. Hernández,
emitió la opinión del tribunal.
Con fecha seis de julio 'de 1918 los demandantes presen-*696taron demanda ante la Corte de Distrito de Mayagüez Contra la sociedad cooperativa mutua de seguros denominada “El Zenit,” en reclamación de la suma de siete mil nove-cientos noventa y cuatro dólares, intereses legales desde la fecha de la demanda, costas, desembolsos 3r honorarios de abogado a car,go de la demandada y esa demanda fué decla-rada con lugar por sentencia de 21 de noviembre del mismo año condenando a la demandada a pagar a los demandantes la suma de $5,595.80, intereses legales desde la interposición de la demanda más las costas, desembolsos y honorarios de abogado, contra cuya sentencia interpuso la demandada re-curso de apelación para ante esta Corte Suprema.
Alegan los demandantes como hechos determinantes de su acción los siguientes: 1°., que la demandada es una sol ciedad cooperativa mutua de seguros, constituida con arre-glo a las leyes de Puerto Eico, siendo su objeto socorrer pecuniariamente a los asociados en el caso de ocurrirías al-gún accidente físico, y en el caso de muerte de uno de ellos socorrer pecuniariamente a los herederos de éste; 2°., que los socios de la corporación demandada están clasificados en primera y en segunda clase, y en el caso de ocurrir la muerte o algún accidente a un socio de primera clase, la cuota que debe de pagar la corporación demandada al accidentadó o en caso de muerte de un socio a los herederos de éste, es la de. dos dólares por cada socio que tuviera la sociedad en el momento del accidente o muerte; 3°., que Candelaria Leque-rica era desde 10 de enero de 1917 y fué hasta igual día y mes del año siguiente socia de primera categoría de la de-mandada y pagó a ésta su cuota de ingreso y cumplió con todas las demás obligaciones que como tal socia le corres-pondía, llevando la póliza de seguro extendida a su favor el número 1860; 4°., que Candelaria Lequerica falleció el día 10 de enero de 1918 y su' fallecimiento fué comunicado inmedia-tamente a la corporación demandada; 5°., que en la fecha en que ocurrió el fallecimiento de Candelaria Lequerica la corporación demandada tenía tres mil novecientos noventa *697y siete socios; 6°., que Candelaria Lequerica, en el momento de su muerte, era viuda y falleció abintestato, dejando como únicos y universales herederos a sus seis hijos legítimos nom-brados Luisa, Isaae, Mérida, G-eorgina, José y Francisca San-talís y Lequerica que son los demandantes; 7°., que habiendo transcurrido con exceso más de setenta días de haber la de-mandada investigado y comprobado la muerte de Candelaria Lequerica, la demandada, a pesar de los requerimientos pri-vados que le hicieron, no ha pagado a los demandantes, sus herederos, en todo ni en parte, los $7,994 a que asciende el importe de la póliza de seguro.
A la anterior demanda opuso la demandada como excep-ción previa la de no aducir hechos suficientes para determi-nar una cáusa de acción y a la vez solicitó el traslado del caso a la Corte de Distrito de San Juan, cuya solicitud fuá declarada sin lugar por orden de 15 de agosto de 1918, con tra cuya resolución interpuso la demandada recurso de ape-lación para ante esta Corte Suprema; y la misma corte, por otra orden posterior de seis de septiembre del mismo año desestimó la excepción previa y concedió a la demandada diez días para registrar su contestación.
La demandada, al contestar la demanda, aceptó la clasi-ficación de socio de primera y segunda clase establecida en la demanda y que a favor de Candelaria Lequerica fué ex-tendida la póliza No. 1860, pero afirma que la asociación no tiene el deber de pagar los accidentes ocurridos sino que se obliga a notificar éstos a sus asociados para que paguen sus cuotas y con la cantidad recaudada, previa deducción del tanto por ciento reglamentario, se paga el accidente, afir-mando además que Candelaria Lequerica no era socio de “El Zenit” el 10 de enero de 1918 por habérsele dado de baja con anterioridad a esa fecha, de acuerdo con las disposicio-nes del reglamento. Niega que el número de socios efectivos de la sociedad en la fecha en que murió Candelaria Leque-rica fuera de 3,997 y por falta de suficiente información que hubiera sido socia de primera categoría pagando su cuota *698de ingreso y cumpliendo hasta el día 10 de enero de 1918 con todas las obligaciones que como tal socia le correspondían y también por no tener suficiente información, que Candela-ria Lequerica falleciera en 10 de enero de 1918, dejando como únicos herederos a los demandantes y que su fallecimiento fuera comunicado inmediatamente a la corporación deman-dada: Y alega finalmente que la asociación no tenía que hacer investigación ni comprobación de la muerte de Cande-laria Lequerica, porque ésta había dejado de ser socia de “El Zenit” con anterioridad a la fecha de. su muerte, ni tampoco estaba obligada a pagar cantidad alguna por dicha muerte.
El juicio se celebró en 19 de noviembre de 1918 con la sola asistencia de la representación de los demandantes por no haber comparecido la demandada y la corte dictó senten-cia en 21 de noviembre citado en los términos que al prin-cipio dejamos indicados.
Los motivos del recurso son en síntesis los siguientes:
Io. Que la corte cometió error al celebrar el juicio sin ha-berse asegurado de que la demandada estuviera advertida y avisada del señalamiento hecho mediante la correspondiente notificación, dada la circunstancia de que en aquellos días ha-bía ocurrido un terremoto que había destruido casi totalmente la ciudad de Mayagüez y especialmente el mismo edificio en que estaba situada la corte, y estando como estaba pendiente de señalamiento y de discusión una moción de los deman-dantes para que se dictara sentencia sobre las alegaciones, para cuya discusión se había señalado el día 11 de octubre de 1918, precisamente el mismo día en que ocurrieron los terremotos.
2o. Insuficiencia de la prueba para justificar la sentencia dictada, que es contraria a la ley, entre otras razones, poí-no haberse demostrado satisfactoriamente el número de so-cios que tenía la demandada al ocurrir el fallecimiento de Candelaria Lequerica.
3o. Que la corte cometió error señalando una cantidad que resulta excesiva y contraria a la ley y a las pruebas, y al *699condenar a la demandada a pagar la suma de $5,595.80 con intereses legales desde la interposición de la demanda, más las costas, desembolsos y honorarios de abogado, sin descon-tar el treinta por ciento a qne se refiere el reglamento y sin qne procediera la condena de costas, honorarios y desembol-sos cuando la demandada no había comparecido al juicio.
En cnanto al primer error resulta de la transcripción de autos que en 80 de septiembre de 1918 los demandantes pre-sentaron moción a la corte, que había de ser cicla el día 11 .de octubre siguiente, para que dictara sentencia por las ale-gaciones de las partes, declarando con lugar la demanda, fundándose en que ésta, había sido debidamente jurada y la contestación no controvertía los hechos esenciales de la misma, en que la contestación era evasiva, insuficiente y especiosa, y en que la contestación nó contiene materia de oposición o de defensa, ni de reconvención o contrademanda. No apa-rece que esa moción fuera discutida ni resuelta y sí “que el día 19 de noviembre- de 1918 se llamó el caso para juicio, que fué debidamente señalado en la segunda lectura del ca-lendario civil que tuvo lugar el 25 de octubre ele 1918, com-pareciendo el demandante por su abogado y no habiendo comparecido la demandada.”
Es de presumirse que la moción para dictar sentencia so-bre las alegaciones fué abandonada por los demandantes o declarada sin lugar por orden de la corte, pero ni esa orden que favorecía a la demandada ni la notificación del señala-miento de día para el juicio, tenían que serle notificados por las razones que ya expusimos al resolver el caso de Guardian Assurance Co., Ltd., v. López Acosta, Jues de Distrito, 24 D. P. R. 637. Se presume concluyentemente que las partes se encuentran ante la corte y las únicas excepciones que de-ben tenerse en cuenta respecto a notificación, son las estable-cidas por las le3res de marzo 9, 1911 y marzo 11, 1915.
Los señalamientos de juicios, como bien dice la parte ape-lada, no hay que notificarlos a nadie cuando ellos se hacen en el calendario regular de la corte. Las partes deben estar *700pendientes de sns asuntos y concurrir a la corte el día seña-lado para la lectura del calendario, y si así no lo liacen, deben ellas mismas culparse de su propio descuido. El que en Puerto Rico hubiera ocurrido un terremoto el 11 de octpbre de 1918 no es motivo suficiente para que la Corte de Distrito de Mayagüez no señalara la segunda lectura del calendario para el día 25 de dicho mes. Dicha corte procedió con toda diligencia al señalar como señaló el 19 de noviembre de 1918 para la celebración' del juicio de este asunto; entre la fecha del calendario y la del juicio transcurrió bastante tiempo para que la demandada pudiera enterarse y concurrir a dicho juicio.
Por lo que atañe al segundo motivo del recurso, no hay en la demanda indicación alguna de cuántos fueron los socios, de primera categoría ni de cuántos fueron los de la segunda, pues el demandante sólo alega que en la fecha de la muerte de Candelaria Lequerica había en la sociedad 3,997 socios y el testigo Ventara Rivera, único que declara sobre el particular, hace igual afirmación sin expresar cuántos eran los so-, cios de la primera categoría y cuántos los de la segunda. No habiéndose justificado extremo tan importante se hace impo-sible precisar cuál sea la cantidad que deba pagar la deman-dada a los demandantes para solventar la póliza No. 1860 que origina su reclamación, y por tanto falta base para sostener la sentencia apelada que fija dicha cuantía en la suma de $5,595.80.
El recurso de apelación se sostiene por el segundo de los motivos que le sirven de fundamento y por tanto huelga con siderar el tercer motivo.
Pero hay otro motivo que también lo sostiene.
El apelante en un alegato adicional presentado a la corte antes de la vista del recurso, alegó que después de celebrado el inicio y pronunciada sentencia, esta Corte Suprema revocó la orden de la corte inferior de 15 de agosto, 1918 por la *701que como ya dejamos dicho fué denegado el traslado del caso a la Corte de Distrito de San Juan. Dicha revocación se hizo por sentencia de 8 de julio, 1919, Santalís et al. v. El Zenit, 27 D. P. R. 605. Pero sostiene la parte apelada qne de acnerdo con el artículo 298, del Código de Enjuiciamiento Civil una orden rehusando conceder el traslado de un pleito a otro distrito no suspende los procedimientos en el 'mismo, Hernández et al. v. Cuevas Zequeira, 24 D. P. R. 813. Es-tamos conformes.- Admitimos que la Corte de Distrito de Mayagüez conservó su jurisdicción para seguir conociendo del caso no obstante haber sido apelada la orden de 15 de agosto, '1918 denegatoria del traslado. Sus procedimientos subsiguientes no fueron en exceso de jurisdicción pero las partes quedaron sujetas a las resultas de,la apelación. Nues-tra sentencia de 8 de julio, 1918 vino a producir el mismo resultado que si la corte de Mayagüez hubiera ordenado el traslado en la fecha en que lo neg’ó y por tanto su actua-ción posterior no puede producir efecto legal. Véanse las decisiones de la Corte Suprema de California en los casos de People ex rel. Scannell v. Whitney, 47 Cal. 584-5, y Howell v. Thompson, 70 Cal. 635-6.
Es de revocarse la sentencia apelada, devolviéndose el caso a la Corte de Distrito de Mayagüez a los efectos de nuestra resolución de 8 de julio de 1919 y demás fines que fueren procedentes.
Revocada la sentencia apelada y devuelto el caso para ctimplimiento de la resolución sobre■ traslado.
Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Asociados Sres. Wolf y Hutchison no inter-vinieron en la vista de este caso.